—Appeal from a decision of the Workers’ Compensation Board, filed September 3, 1992, which, inter alia, ruled that the Uninsured Employers’ Fund was entitled to reimbursement for those sums attributable to claimant’s concurrent employment on the date of his accident.
Contrary to the contention by the Special Disability Fund, the Workers’ Compensation Board did not err in concluding that under Workers’ Compensation Law § 15 (8) (l) the Uninsured Employers’ Fund was entitled to reimbursement for those sums attributable to claimant’s concurrent employment on the date of his accident. The Special Disability Fund’s *846remaining arguments on this issue have been considered and rejected as unpersuasive.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.